Citation Nr: 1620199	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota Pension Center 


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Houston Texas.  Subsequent jurisdiction of the claim has been transferred to the RO in St. Paul, Minnesota.  

(The issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with anxiety disorder and entitlement to an earlier effective date, prior to August 24, 2012 for the grant or a total disability rating due to individual unemployability (TDIU) are addressed in a decision issued concurrently with this decision under separate cover.)

The appeal is remanded to the AOJ.  


REMAND

There appear to be records that have yet to be uploaded to the Veteran's claims file.  Specifically, located in the Veteran's claims file is a letter from the RO, dated May 29, 2015, stating that the RO received a request from the Veteran's representative for a copy of the VA/QTC examination completed on February 6, 2015.  The above-mentioned letter states that the results of the examination had not been uploaded to the Veteran's digital file, but that the request would be processed in 60 days if resubmitted by the representative.  To date, this examination has not been uploaded to the Veteran's digital file.  Additionally, an April 2015 Statement of the Case for an unrelated claim refers to VA treatment records from the Houston VAMC from December 1994 until April 2015.  The most recent records associated with the claims file are dated from May 2014.  As such, the Board is requesting that this examination and updated VA treatment records be uploaded to the Veteran's digital file. 

Accordingly, the case is REMANDED for the following action:

1. Associate and upload to the Veteran's digital file, VBMS, the results of the VA/QTC examination from February 6, 2015.  

2.  Obtain updated VA treatment records from May 2014 to present and associate then with the claims file.

3.  Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







